

Exhibit 10.19




2019 BASE SALARY TABLE FOR NAMED EXECUTIVE OFFICERS


The 2019 annual base salaries of the following Named Executive Officers of
Ameren Corporation (“Ameren”), Union Electric Company (“UE”) and Ameren Illinois
Company (“AIC”) (which officers are employed by Ameren and/or an Ameren
subsidiary as of February 14, 2019, and were determined to the extent applicable
by reference to the Ameren Proxy Statement and the UE and AIC Information
Statements for the 2019 annual meetings of shareholders and by reference to the
definition of “Named Executive Officer” in Item 402(a)(3) of SEC Regulation S-K)
are as follows:


Name, Position and Entities for which Officer is a Named Executive Officer
2019 Base Salary


Warner L. Baxter
Chairman, President and Chief Executive Officer – Ameren 
(Ameren, UE, AIC)


$1,200,000


Martin J. Lyons, Jr.
Executive Vice President and Chief Financial Officer – Ameren, UE and AIC
(Ameren, UE, AIC)




$705,000


Michael L. Moehn
Chairman and President – UE
(Ameren, UE)




$580,000


Richard J. Mark
Chairman and President – AIC
(Ameren, AIC)




$539,000


Gregory L. Nelson
Senior Vice President, General Counsel and Secretary – Ameren, UE and AIC
(Ameren, UE, AIC)




$520,000


Fadi M. Diya
Senior Vice President and Chief Nuclear Officer – UE
(UE)




$515,000


Bhavani Amirthalingam
Senior Vice President & Chief Digital Information Officer – Ameren Services
Company
(AIC)


$412,000









